DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1b, Figures 7a-7b in the reply filed on 3/2/2021 is acknowledged.  The traversal is on the ground(s) that claims 1-11 read on the elected Species of Figures 7a-7b and searching all Species/Embodiments together could be made without serious burden on the Examiner.  This is not found persuasive because claims 4-5 and 9-10 do not read on the elected Species of Figures 7a-7b and searching all Species/Embodiments together require additional searching in other areas, class/subclass [note Figures 7a-7b require search for inductor classified in H01F 5/00 whereas Species of Figures 24-24A require search in H02J 50/005.]  Claims 1-3, 6-8 and 11 will be examined herewith.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida [WO 2015/137431A1] in view of Smith et al. [US 2010/0123582 A1.]
inductor coil configured for wirelessly transmit or receive electrical power, the inductor coil comprising:
- an electrically conductive conductor with spaced apart first and second conductor ends and comprising a conductor thickness oriented about perpendicular to a conductor length that extends between the first and second conductor ends, the electrically conductive conductor forming an inductor coil having N number of at least two turns [23, 24], wherein the inductor coil is capable of generating an inductance at a resonant frequency [figure 22B]; 
- an air gap [or spacing] having an air gap width that extends between adjacent inductor coil turns, wherein the electrically conductive conductor crosses over itself at a crossover intersection thereby forming the inductor coil comprising a first inductor coil loop and a second inductor coil loop, and wherein the crossover intersection lies between the first conductor end and the second conductor end [figure 22B.]
Yoshida discloses the instant claimed invention except for the specific ratio of the spacing with to the conductor thickness.
Smith et al. discloses an inductor coil [170, figure 5A] having a plurality of turn, wherein the plurality having pitch [spacing or air gap width] relative to the inductor coil thickness and the thickness to pitch ratio may be less than 1 [paragraph 0164.]
It would have been obvious at the time the invention was made to use the coil ratio of Smith et al. in Yoshida for the purpose of enhancing the inductance.
Regarding claims 2-3, Smith et al. discloses the ration within the range, as claimed.
Regarding claim 6, Yoshida discloses the inductor coil configured within an electronic device.
Regarding claims 7-8, Yoshida discloses the inductor coil capable of generating inductance and transmitting/receiving power at resonance frequency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837